  8:12-cr-00355-LSC-MDN Doc # 81 Filed: 06/01/20 Page 1 of 1 - Page ID # 207



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:12CR355

      vs.
                                                       MEMORANDUM AND ORDER
JOSE MATA-SOTO,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion under 18 U.S.C. §

3582, ECF No. 79, and Motion under 28 U.S.C. § 2255, ECF No. 80. The Motions are

repetitive, successive, untimely, and frivolous.

       The U.S. Court of Appeals for the Eighth Circuit most recently denied the

Defendant’s request to file a successive motion under § 2255 on May 4, 2020. See

ECF Nos. 77, 78. All arguments raised by the Defendant in his two pending motions

have been previously addressed by the Court and found to be without merit.

       Accordingly,

       IT IS ORDERED:

       1.     The Defendants pending Motions, ECF Nos. 79 and 80, are denied; and

       2.     The Clerk is directed to mail a copy of this Memorandum and Order to the

              Defendant at his last known address.

       Dated this 1st day of June 2020.

                                                   BY THE COURT:
                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge
